DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is in response to Applicant's amendment filed on 11/18/2020.
Claims 1-19 are pending. Claims 1, 9, 15 and 20 are amended. Claims 1-19 are rejected. 
Claim Objections
In response to claim amendment objection to claim 20 has been withdrawn. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, Shixia  et al (PGPUB Document No. 20140019119), hereafter, referred to as “Liu”,  20170185279), hereafter, referred to as “Hiraishi”.

Regarding claim 1 (Currently amended), Liu teaches A method for analyzing unstructured data, the method comprising receiving, at one or more hardware processors, a set of unstructured data; analyzing, with the one or more hardware processors, the set of unstructured data to infer structural elements from the unstructured data (Liu, para 0024 discloses applying Latent Dirichlet Allocation (LDA) algorithm to analyze unstructured data (Text documents) for identifying topic (structural element) “Topic extraction may include clustering and probabilistic topic modeling. In one embodiment, the Latent Dirichlet Allocation (LDA) model may be used to automatically extract a set of topics from a text collection”; Fig. 10 computer hardware for processing instructions); 
including determining data qualities of the structural elements; assigning, with the one or more hardware processors, quantized data quality levels to the structural elements(Liu, Fig. 1 & para 0023 discloses quantifying the quality of structural elements/topic by indicating topic’s strength in y-axis  “At each time point (shown as x-axis), the height of a layer encodes the “strength” of the topic, e.g., in this example, the number of documents covering the topic at that time, shown as y-axis. A user can also interact with this visualization, e.g., retrieving the text snippets containing a particular keyword in a topic”), 
generating, with the one or more hardware processors, a set of structured data to include at least i) the structural elements inferred from the unstructured data and ii) associations between respective ones of the structural elements in the set of structured data and the corresponding quantized quality levels assigned to the structural elements (Liu, Fig. 1 & para 0023 discloses quantifying the quality of structural elements/topic inferred by analyzing unstructured data (text) and assigning quality levels of topics (structured data) as expressed in strength on y-axis  “At each time point (shown as x-axis), the height of a layer encodes the “strength” of the topic, e.g., in this example, the number of documents covering the topic at that time, shown as y-axis. A user can also interact with this visualization, e.g., retrieving the text snippets containing a particular keyword in a topic”); 
and providing, with the one or more hardware processors, the set of structured data, including the associations between respective ones of the structural elements and the corresponding quantized quality levels assigned to the structural elements, to a user interface application to enable the user interface application to visually display varying data qualities in the set of structured data(Liu, Fig. 1 discloses “STRENGTH” in y-axis indicates the quality of structured data such as “Topic”, where  “At each time point (shown as x-axis), the height of a layer encodes the “strength” of the topic, e.g., in this example, the number of documents covering the topic at that time, shown as y-axis. A user can also interact with this visualization, e.g., retrieving the text snippets containing a particular keyword in a topic”).
Liu discloses identifying structural elements from unstructured data but he does not explicitly teach the quantized data quality levels being selected, based on the data qualities of the structural elements, from a set comprising a plurality of predetermined data quality levels;
However in the same field of endeavor of displaying data/items by quality Hiraishi teaches the quantized data quality levels being selected, based on the data qualities of the structural elements, from a set comprising a plurality of predetermined data quality levels (Hiraishi, para 0041 & Fig. 6 discloses data can be selected based on quality/rating of the contents from a predetermined set of levels such as element 604 (0 to 5 star rated groups) “In FIG. 6, the images are grouped by the item of the rating, and accordingly are divided into seven groups in total, which include groups that have star icons of 0 to 5 and groups of exclusion, which have no star icon. ”);
Therefore, it would have been obvious at to one of ordinary skill in the art before effective filling date of the claimed invention to have modified Liu’s teaching of quantified topics based on their number of occurrences to incorporate Hiraishi’s disclosed teaching of displaying data organized under various quality/rating groups so that user can easily view data by their quality or ratings (Hiraishi, para 0041 & Fig. 6).

Regarding claim 9 (Currently amended), Liu teaches, A system, comprising: a non-transitory memory for storing instructions; one or more hardware processors that are coupled to the non-transitory memory and that are configured to execute the instructions to cause the system to perform operations comprising: receiving a set of unstructured data, analyzing the set of unstructured data to infer structural elements from the unstructured data (Liu, , 
 including determining data qualities of the structural elements, assigning quantized data quality levels to the structural elements (Liu, Fig. 1 & para 0023 discloses quantifying the quality of structural elements/topic by indicating topic’s strength in y-axis “At each time point (shown as x-axis), the height of a layer encodes the “strength” of the topic, e.g., in this example, the number of documents covering the topic at that time, shown as y-axis. A user can also interact with this visualization, e.g., retrieving the text snippets containing a particular keyword in a topic”), 
generating a set of structured data to include at least i) the structural elements inferred from the unstructured data and ii) associations between respective ones of the structural elements in the set of structured data and the corresponding quantized quality levels assigned to the structural elements(Liu, Fig. 1 & para 0023 discloses quantifying the quality of structural elements/topic inferred by analyzing unstructured data (text) and assigning quality levels of topics (structured data) as expressed in strength on y-axis  “At each time point (shown as x-axis), the height of a layer encodes the “strength” of the topic, e.g., in this example, the number of documents covering the topic at that time, shown as y-axis. A user can also interact with this visualization, e.g., retrieving the text snippets containing a particular keyword in a topic”), 
and providing the set of structured data, including the associations between respective ones of the structural elements and the corresponding quantized quality levels assigned to the structural elements, to a user interface application to enable the user interface application to visually display varying data qualities in the set of structured data(Liu, Fig. 1 discloses “STRENGTH” in y-axis indicates the quality of structured data such as “Topic”, where  “At each time point (shown as x-axis), the height of a layer encodes the “strength” of the topic, e.g., in this example, the number of documents covering the topic at that time, shown as y-axis. A user can also interact with this visualization, e.g., retrieving the text snippets containing a particular keyword in a topic”).
Liu discloses identifying structural elements from unstructured data but he does not explicitly teach the quantized data quality levels being selected, based on the data qualities of the structural elements, from a set comprising a plurality of predetermined data quality levels;
However in the same field of endeavor of displaying data/items by quality Hiraishi teaches the quantized data quality levels being selected, based on the data qualities of the structural elements, from a set comprising a plurality of predetermined data quality levels (Hiraishi, para 0041 & Fig. 6 discloses data can be selected based on quality/rating of the contents from a predetermined set of levels such as element 604 (0 to 5 star rated groups) “In FIG. 6, the images are grouped by the item of the rating, and accordingly are divided into seven groups in total, which include groups that have star icons of 0 to 5 and groups of exclusion, which have no star icon. ”);
Therefore, it would have been obvious at to one of ordinary skill in the art before effective filling date of the claimed invention to have modified Liu’s teaching of quantified topics based on their number of occurrences to incorporate Hiraishi’s disclosed teaching of displaying data organized under various quality/rating groups so that user can easily view data by their quality or ratings (Hiraishi, para 0041 & Fig. 6).

Regarding claim 15  (Currently amended), Liu teaches, A tangible computer readable medium, or media, storing machine readable instructions that, when executed by one or more processors, cause the one or more processors to: receive a set of unstructured data ; analyze the set of unstructured data to infer structural elements from the unstructured data (Liu, para 0024 discloses applying Latent Dirichlet Allocation (LDA) algorithm to analyze unstructured data (Text documents) for identifying topic (structural element) “Topic extraction may include clustering and probabilistic topic modeling. In one embodiment, the Latent Dirichlet Allocation (LDA) model may be used to automatically extract a set of topics from a text collection”; Fig. 10 computer hardware for processing instructions); 
 the analyzing including determining data qualities of the structural elements (Liu, Fig. 1 & para 0023 discloses quantifying the quality of structural elements/topic by indicating topic’s strength in y-axis “At each time point (shown as x-axis), the height of a layer encodes the “strength” of the topic, e.g., in this example, the number of documents covering the topic at that time, shown as y-axis. A user can also interact with this visualization, e.g., retrieving the text snippets containing a particular keyword in a topic”); 
generate a set of structured data to include at least i) the structural elements inferred from the unstructured data and ii) associations between respective ones of the structural elements in the set of structured data and the corresponding quantized quality levels assigned to the structural elements(Liu, Fig. 1 & para 0023 discloses quantifying the quality of structural elements/topic inferred by analyzing unstructured data (text) and assigning quality levels of topics (structured data) as expressed in strength on y-axis  “At each time point (shown as x-axis), the height of a layer encodes the “strength” of the topic, e.g., in this example, the number of documents covering the topic at that time, shown as y-axis. A user can also interact with this visualization, e.g., retrieving the text snippets containing a particular keyword in a topic”); 
and provide the set of structured data, including the associations between respective ones of the structural elements and the corresponding quantized quality levels assigned to the structural elements, to a user interface application to enable the user interface application to visually display varying data qualities in the set of structured data (Liu, Fig. 1 discloses “STRENGTH” in y-axis indicates the quality of structured data such as “Topic”, where  “At each time point (shown as x-axis), the height of a layer encodes the “strength” of the topic, e.g., in this example, the number of documents covering the topic at that time, shown as y-axis. A user can also interact with this visualization, e.g., retrieving the text snippets containing a particular keyword in a topic”).
Liu discloses identifying structural elements from unstructured data but he does not explicitly teach assign the quantized data quality levels being selected, based on the data qualities of the structural elements, from a set comprising a plurality of predetermined data quality levels;
However in the same field of endeavor of displaying data/items by quality Hiraishi teaches assign the quantized data quality levels being selected, based on the data qualities of the structural elements, from a set comprising a plurality of predetermined data quality levels (Hiraishi, para 0041 & Fig. 6 discloses data can be selected based on quality/rating of the contents from a predetermined set of levels such as element 604 (0 to 5 star rated groups) “In FIG. 6, the images are grouped by the item of the rating, and accordingly are divided into seven groups in total, which include groups that have star icons of 0 to 5 and groups of exclusion, which have no star icon. ”);
Therefore, it would have been obvious at to one of ordinary skill in the art before effective filling date of the claimed invention to have modified Liu’s teaching of quantified topics based on their number of occurrences to incorporate Hiraishi’s disclosed teaching of displaying data organized under various quality/rating groups so that user can easily view data by their quality or ratings (Hiraishi, para 0041 & Fig. 6).



Claims 2, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, Shixia  et al (PGPUB Document No. 20140019119), hereafter, referred to as “Liu”, in view of Hiraishi, Tomonobu et al (PGPUB Document No. 20170185279), hereafter, referred to as “Hiraishi”, in further view of Non patent literature “Topic Modeling and t-SNE Visualization” (Non patent literature “Topic Modeling and t-SNE Visualization” published on 12/22/2016), hereafter, referred to as “NPL#1”.

Regarding claim 2 (Original), Liu and Hiraishi teach all the limitations of claim 1 but they don’t explicitly teach wherein analyzing the set unstructured data comprises analyzing the set of unstructured data using a machine learning engine, and assigning quantized data quality levels to the structural elements comprises assigning the quantized data quality levels based at least in part on certainty qualifiers, for the structural elements, provided by the machine learning engine.
However in the same field of endeavor of topic clustering NPL#1 teaches wherein analyzing the set unstructured data comprises analyzing the set of unstructured data using a machine learning engine (NPL#1, page 5 section “Training an LDA model” discloses that LDA model is being taught to analyze data for identifying structural elements such as topic), and assigning quantized data quality levels to the structural elements comprises assigning the quantized data quality levels based at least in part on certainty qualifiers, for the structural elements, provided by the machine learning engine  (NPL#1, page 5 last para ~ page 6 first para disclose quantifying the quality of identified structured (Topics) ; probability indicates certainty of quality “Note that we have a nice probability interpretation here: each row is a probability distribution (learned by our LDA model) of this news belonging to a certain topic…”).
Therefore, it would have been obvious at to one of ordinary skill in the art before effective filling date of the claimed invention to have modified Liu and Hiraishi’s teaching of topic clustering to incorporate NPL#1’s disclosed teaching of using machine learning engine to easily identify similar trends and patterns in a huge pile of data and clustering entity or topics based on extracted pattern (NPL#1, page 5 section).

Regarding claim 10, dependent on rejected claim 9 and further analysis are similar to claim rejection 2 and are applicable to claim 10.

Regarding claim 16, dependent on rejected claim 15 and further analysis are similar to claim rejection 2 and are applicable to claim 16.

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Liu, Shixia  et al (PGPUB Document No. 20140019119), hereafter, referred to as “Liu”, in view of Hiraishi, Tomonobu et al (PGPUB Document No. 20170185279), hereafter, referred to as “Hiraishi”, in further view of Xu, Jian-ming et al (PGPUB Document No. 20190266249), hereafter, referred to as “Xu”.

Regarding claim 3  (Original), Liu and Hiraishi teach all the limitations of claim 1 but they don’t explicitly teach wherein analyzing the set of unstructured data includes obtaining machine translations of data items in the set of unstructured data from a first language to a second language, and assigning quantized data quality levels to the structural elements comprises assigning the quantized data quality levels based at least in part on respective translation confidence scores corresponding to respective data items, the translation confidence scores being indicative of likelihood of accuracy of machine translation obtained for the corresponding data items.
However in the same field of endeavor of machine translation accuracy scoring Xu teaches wherein analyzing the set of unstructured data includes obtaining machine translations of data items in the set of unstructured data from a first language to a second language (Xu, para 0003 discloses translating text from one language to another “An embodiment of a method includes receiving a translation text output, the translation text output corresponding to a machine translation from a source text of a first language to a target text of a second language.”), and assigning quantized data quality levels to the structural elements comprises assigning the quantized data quality levels based at least in part on respective translation confidence scores corresponding to respective data items (Xu, Fig. 5 & para 0061 discloses assigning a Quality Estimation (QE) scores to machine translation output “Adaptive QE training process 522 uses QE source sentence 508, QE MT output 518, and a QE target sentence 520 to train an adaptive QE model. The adaptive QE model produces a quality estimation of MT output 516 and provides a machine translation QE score 526”), the translation confidence scores being indicative of likelihood of accuracy of machine translation obtained for the corresponding data items (Xu, para 0023 discloses displaying of machine translation error or accuracy level “In the embodiment, the MT system predicts a translation error rate (TER) using the adaptive quality estimation model and provides a user interface to display the quality estimation results to a user in conjunction with the translation output.”).
Therefore, it would have been obvious at to one of ordinary skill in the art before effective filling date of the claimed invention to have modified Liu and Hiraishi’s teaching of topic clusterization to incorporate Xu’s teaching of scoring of translation contents to include data elements from other languages for clustering similar topics in different languages and displaying a quality indicator of translated data items so that users can get an idea about the accuracy for items not in their native language (Xu, para 0023 discloses displaying of machine translation error or accuracy level “In the embodiment, the MT system predicts a translation error rate (TER) using the adaptive quality estimation model and provides a user interface to display the quality estimation results to a user in conjunction with the translation output.”).

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, Shixia  et al (PGPUB Document No. 20140019119), hereafter, referred to as “Liu”, in view of Hiraishi, Tomonobu et al (PGPUB Document No. 20170185279), hereafter, referred to as “Hiraishi”, in further view of Chiu, Patrick et al (PGPUB Document No. US20170228445), hereafter, referred to as “Chiu”.

Regarding claim 4  (Original), Liu and Hiraishi teach all the limitations of claim 1 and Liu further teaches wherein analyzing the set of unstructured data includes grouping data items of the unstructured data according to a topic (Liu, para 0024 discloses applying Latent Dirichlet Allocation (LDA) algorithm to analyze unstructured data (Text documents) for identifying topic (structural element) and grouping/clustering them “Topic extraction may include clustering and probabilistic topic modeling. In one embodiment, the Latent Dirichlet Allocation (LDA) model may be used to automatically extract a set of topics from a text collection”), 
But they don’t explicitly teach and assigning quantized data quality levels to the structural elements comprises assigning the quantized data quality levels based at least in part on respective relevance scores corresponding to respective data items, the relevance scores being indicative of degree of relevance of the corresponding data items to the topic.
However in the same field of endeavor Chiu teaches and assigning quantized data quality levels to the structural elements comprises assigning the quantized data quality levels based at least in part on respective relevance scores corresponding to respective data items (Chiu, para 0020 discloses that a similarity score (quantized data quality levels) is being assigned to structural element such as  identified structural element person-topic “in accordance with a determination that at least one assigned person-topic similarity score that is associated with the respective person satisfies a person-topic similarity threshold”) , the relevance scores being indicative of degree of relevance of the corresponding data items to the topic (Chiu, para 0006 discloses that a similarity score is an indication of degree of similarity to topic “each connection in the first set of connections is associated with a person-topic similarity score that indicates similarity of a respective person of the subset of the plurality of persons to a respective topic in the set of topics”).
Therefore, it would have been obvious at to one of ordinary skill in the art before effective filling date of the claimed invention to have modified Liu and Hiraishi’s teaching of topic clusterization to incorporate Chiu’s teaching relevant scoring of topics of to utilize similarity scoring for grouping only relevant topics together  (Chiu, para 0020).

Regarding claim 8  (Original), Liu and Hiraishi teach all the limitations of claim 1 but they don’t explicitly teach wherein providing the set of structured data to the user interface application comprises storing the set of structured data in a database accessible by the user interface application, 
However in the same field of endeavor Chiu teaches wherein providing the set of structured data to the user interface application comprises storing the set of structured data in a database accessible by the user interface application (Chiu, para 0046 discloses storing of structural data such as set of topic, person-topic in database which is accessed for user presentation  “In some implementations, the visualization database 112 stores collaboration data 230, set of topics 232, persons 234, person-person connections 236, person-topic connections 238, and other data. This data is used to present interactive visualizations of collaboration data (as discussed in more detail below)”), 
Therefore, it would have been obvious at to one of ordinary skill in the art before effective filling date of the claimed invention to have modified Liu and Hiraishi’s teaching of topic clusterization to incorporate Chiu’s teaching of storing structured data to store structured data in a relational database system for quicker data analysis  (Chiu, para 0046).

Claims 5-7, 12-14, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, Shixia et al (PGPUB Document No. 20140019119), hereafter, referred to as “Liu”, in view of Hiraishi, Tomonobu et al (PGPUB Document No. 20170185279), hereafter, referred to as “Hiraishi”, in further view of Chen, Francine et al (PGPUB Document No. 20180357318), hereafter, referred to as “Chen”.

Regarding claim 5 (Original), Liu and Hiraishi teach all the limitations of claim 1 but they don’t explicitly teach further comprising detecting, with the user interface application, a user selection indicating one or more quality levels of the quantized quality levels, 
selecting, with the user interface application, one or more subsets of the set of structured data to be displayed to the user, the one or more subsets including structural elements associated with the one or more selected quality levels, and causing, with the user interface application, the selected one or more subsets of the set of structured data to be displayed to the user, 
However in the same field of endeavor of topic clustering Chen teaches further comprising detecting, with the user interface application, a user selection indicating one or more quality levels of the quantized quality levels, 
selecting, with the user interface application, one or more subsets of the set of structured data to be displayed to the user, the one or more subsets including structural elements associated with the one or more selected quality levels, and causing, with the user interface application, the selected one or more subsets of the set of structured data to be displayed to the user (Chen, Fig. 6 and para 0072 disclose quantifying the quality of identified structured (Topics) in terms of “Topical Probability” within a range of 0.0 ~ 1.0; element 640 further teaches a means for displaying selected structural data (topics) “A user can interactively initiate threshold windows, shown as boxes 640 with borders, and dynamically adjust the thresholds by dragging them. … All posts satisfying the criteria are highlighted in black, whereas others are colored in gray.”).
Therefore, it would have been obvious at to one of ordinary skill in the art before effective filling date of the claimed invention to have modified Liu and Hiraishi’s teaching of topic clustering to incorporate Chen’s disclosed teaching of filtering topics by quality (“Topical Probability”) for viewing so that user can filter out and view quality data for analysis (Chen, Fig. 6 and para 0072).

Regarding claim 6 (Original), Liu, Hiraishi and  Chen teach all the limitations of claim 5 and Chen further teaches wherein causing the selected one or more subsets of the set of structural data to be displayed to the user comprises causing multiple subsets of the set of the structured data to be simultaneously displayed to the user, including causing visual representations of respective data quality levels of respective ones of the multiple subsets to be displayed to the user (Chen, para 0072 and element 640 of Fig. 6 teaches a means for displaying selected structural data (topics) by their quality (threshold) “A user can interactively initiate threshold windows, shown as boxes 640 with borders, and dynamically adjust the thresholds by dragging them. … All posts satisfying the criteria are highlighted in black, whereas others are colored in gray.”).

Regarding claim 7 (Original), Liu, Hiraishi and  Chen teach all the limitations of claim 5 and Chen further teaches further comprising causing, with the user interface application, data items of the unstructured data to be displayed to the user, including limiting display of the data items of the unstructured data to data items that correspond with data items included in the selected one or more subsets of the structured data (Chen, para 0067-0069  and element 540 of fig. 5 disclose limiting the display at user interface of unstructured data such as content item from where structural data such as topics are extracted from “the content item is hidden from the UI at 540 and the process may end for the content item”), 

Regarding claim 12, dependent on rejected claim 9 and further analysis are similar to claim rejection 5 and are applicable to claim 12.

Regarding claim 13, dependent on rejected claim 12 and further analysis are similar to claim rejection 6 and are applicable to claim 13.

Regarding claim 14, dependent on rejected claim 12 and further analysis are similar to claim rejection 7 and are applicable to claim 14.

Regarding claim 18, dependent on rejected claim 15 and further analysis are similar to claim rejection 5 and are applicable to claim 20.

Regarding claim 19, dependent on rejected claim 18 and further analysis are similar to claim rejection 6 and are applicable to claim 19.

Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, Shixia  et al (PGPUB Document No. 20140019119), hereafter, referred to as “Liu”, in view of Hiraishi, Tomonobu et al (PGPUB Document No. 20170185279), hereafter, referred to as “Hiraishi”, in further view of Chiu, Patrick et al (PGPUB Document No. US20170228445), hereafter, referred to as “Chiu”.

Regarding claim 11 (Original), Liu and Hiraishi teach all the limitations of claim 9 and Liu further teaches wherein analyzing the set of unstructured data includes one or both of i) obtaining machine translations of data items in the set of unstructured data from a first language to a second language and ii) grouping data items of the unstructured data according to a topic (Liu, para 0024 discloses applying Latent Dirichlet Allocation (LDA) algorithm to analyze unstructured data (Text documents) for identifying topic (structural element)  and grouping/clustering them “Topic extraction may include clustering and probabilistic topic modeling. In one embodiment, the Latent Dirichlet Allocation (LDA) model may be used to automatically extract a set of topics from a text collection”), 
and assigning quantized data quality levels to the structural elements comprises assigning the quantized data quality (Liu, Fig. 1 & para 0023 discloses assigning quantifying the quality of structural elements/topic by indicating topic’s strength in y-axis “At each time point (shown as x-axis), the height of a layer encodes the “strength” of the topic, e.g., in this example, the number of documents covering the topic at that time, shown as y-axis. A user can also interact with this visualization, e.g., retrieving the text snippets containing a particular keyword in a topic”) 
But Liu does not explicitly teach based at least in part on one or both of i) respective translation confidence scores corresponding to respective data items, the translation confidence scores being indicative of likelihood of accuracy of machine translation obtained for the corresponding data items and ii) respective relevance scores corresponding to respective data items, the relevance scores being indicative of degree of relevance of the corresponding data items to the topic.
However in the same field of endeavor of machine translation accuracy scoring Xu teaches based at least in part on one or both of i) respective translation confidence scores corresponding to respective data items (Xu, Fig. 5 & para 0061 discloses assigning a Quality Estimation (QE) scores to machine translation output “Adaptive QE training process 522 uses QE source sentence 508, QE MT output 518, and a QE target sentence 520 to train an adaptive QE model. The adaptive QE model produces a quality estimation of MT output 516 and provides a machine translation QE score 526”), the translation confidence scores being indicative of likelihood of accuracy of machine translation obtained for the corresponding data items and ii) respective relevance scores corresponding to respective data items, the relevance scores being indicative of degree of relevance of the corresponding data items to the topic(Xu, para 0023 discloses displaying of machine translation error or accuracy level “In the embodiment, the MT system predicts a translation error rate (TER) using the adaptive quality estimation model and provides a user interface to display the quality estimation results to a user in conjunction with the translation output.”).
Therefore, it would have been obvious at to one of ordinary skill in the art before effective filling date of the claimed invention to have modified Liu and Hiraishi’s teaching of topic clustering to incorporate Xu’s disclosed teaching of machine translation with quality indicators to include data elements from other languages for clustering similar topics in different languages and displaying a quality indicator of translated data items so that users can get an idea about the accuracy for items not in their native language (Xu, para 0023 discloses displaying of machine translation error or accuracy level “In the embodiment, the MT system predicts a translation error rate (TER) using the adaptive quality estimation model and provides a user interface to display the quality estimation results to a user in conjunction with the translation output.”).

Regarding claim 17, dependent on rejected claim 15 and further analysis are similar to claim rejection 11 and are applicable to claim 17.


Response to Arguments 

I.	35 U.S.C §103
Applicant’s arguments filed on 11/18/2020 have been fully considered but are deemed to be moot in view of new ground of rejections presented in this Office Action. 

Conclusion

THIS ACTION IS MADE FINAL. Claim amendments necessitated new ground of rejection. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAH A DAUD whose telephone number is (469)295-9283.  The examiner can normally be reached on M~F: 9:30 am~6:30 pm
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A. D./
Examiner, Art Unit 2164

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164